                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JANETH MURILLO,

                   Plaintiff,                             8:19CV571

      vs.
                                                      MEMORANDUM
JOSEPH E. KITTELSON, Norfolk                           AND ORDER
P&DC Postmaster; BRIAN HAKE,
Norfolk P&DC Plant Manager;
JEFFREY GILLOTTI, Assistant
Manager; and MEGAN J. BRENNAN,
USPS Postmaster Gral. and CEO;

                   Defendants.


       Plaintiff Janeth Murillo, a non-prisoner, filed a Motion for Leave to Proceed
in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 2nd day of January, 2020.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
